DETAILED ACTION
This Office action is in response to the Amendment filed on 27 October 2021.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 14-25 and 38-49 directed to foldable organic light emitting diode a non-elected without traverse.  Accordingly, claims 14-25 and 38-49 have been cancelled.

Allowable Subject Matter
Claims 1, 3-13, 26, 28, 30-37 and 50 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: Nakamura, US Patent 9929370, is related to a light display device. Nakamura teaches a substrate (110, fig. 2A) including a plurality of sub-pixels (230R,230G,230B, fig. 1), each of the plurality of sub-pixels (230R,230G,230B, fig. 1) including a driving TFT (121, fig. 2A); an inter-layered insulating layer (123, fig. 2A) covering the driving TFT (121, fig. 2A); an overcoat layer (131, fig. 2A) on the inter-layered insulating layer (123, fig. 2A); a first electrode (141, fig. 2A) on the overcoat layer (131, fig. 2A) and in each of the plurality of sub-pixels (230R,230G,230B, fig. 1); a bank (143, fig. 2A) covering an edge portion of the first electrode (141, fig. 2A); an organic light emitting layer (160, fig. 2A) on the first electrode (141, fig. 2A); a second electrode . Claims 3-13, 28, 30-37 and 50 contain allowable subject matter by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822